Citation Nr: 1228876	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability (originally claimed as eczema).

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial compensable rating for sciatica of the left lower extremity.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from April to September 2001.  He had prior and subsequent service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January and February 2011 letters to the Board, The American Legion and North Carolina Department of Administration revoked their representation of the Veteran in the current appeal.  Thus the Veteran will proceed pro se in the current appeal.  

When this case was before the Board in June 2011, it was remanded for further development.  The case has since been returned to the Board of adjudication.  


FINDINGS OF FACT

1.  A skin disability, manifested by eczema, was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.

2.  A left hip disability was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.

3.  A low back disability, manifested by mild scoliosis, spina bifida, muscle spasm, and muscle strain, was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.

4.  The Veteran's left sided sciatica is characterized by subjective complaints of numbness and tingling on extensive exercise, with no loss of sensation, and no gross motor abnormalities.  

CONCLUSIONS OF LAW

1.  A skin disability, including eczema, was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left hip disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A low back disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for an initial compensable rating for left-sided sciatica have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.12a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in November 2007, prior to the initial adjudication of the claim on appeal.

The Board notes that the Veteran's service treatment records for his period of active duty have not been located, and there is an October 2006 Formal Finding of Unavailability on file.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-263 (1992); see also Washington v. Nicholson, 19 Vet. App. 362 (2005).

In a July 2006 letter, the RO advised the Veteran of potential alternative sources of information that could substantiate his claims, in accordance with Dixon, supra.  In addition, treatment records from the Veteran's duty in the United States Army Reserves have been obtained and associated with the claims file.  

The Veteran's post-service private and VA treatment records and examination reports, as well as statements from the Veteran and a co-worker, who is also a registered nurse, have been obtained and associated with the claims file.  The Veteran was also afforded VA examinations in January 2007 and November 2008 in conjunction to the above-listed claims.  

The Board notes that while the June 2011 remand required that the Veteran be scheduled for subsequent VA examinations, the Veteran failed to report for his scheduled examinations.  

Although an examination notice sent to the Veteran from the VA Medical Center is not of record, a July 2011 letter from the Appeals Management Center (AMC) indicated that the Veteran would receive notice of the time and place of his examinations.  The letter also informed the Veteran that failure to report to an examination without good cause would result in the claim being rated on the basis of the evidence of record, or could result in a denial of the claim.  Further, the June 2012 supplemental statement of the case indicated that the Veteran failed to report for his examination.  The Veteran has not indicated that he did not receive the notice for his examination, nor has he advanced any other arguments regarding scheduling the examination.  Thus, the Board concludes that the Veteran was properly notified of the dates and times of his examinations.

There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki---Vet. App.---, 2011 WL 135820 (Vet. App. Jan 18, 2011) (NO. 07-2349PER). 

In Kyhn, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply. 

In discussing the process by which Veterans are scheduled for VA examinations, the Court observed that examination requests are input into an Automated Medical Information Exchange [AMIE] system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed." Kyhn, 23 Vet. App. 335.  The Veteran has submitted no evidence to rebut the presumption of regularity. 

The Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). 

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with a claim an increase the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a). 

Notwithstanding the RO's efforts, the Veteran did not attend his scheduled examinations.  He offered no explanation.  Nor did he request that his examinations be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend those examinations.  38 C.F.R. § 3.655(a). 

Nevertheless, the Board notes that the Veteran did report for earlier VA examinations.  Accordingly, the Board will assess the merits of the Veteran's above-claimed disabilities based on the pertinent legal criteria and a review of the evidence of record. 

Moreover, the RO/AMC also substantially complied with the Board's remand by scheduling the Veteran for VA examinations in August 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II. Background

The Veteran maintains that he has skin, left hip and low back disabilities that had their clinical onset during his period of active military service (i.e., April to September 2001), and that they have continued since service discharge.  The Veteran also contends that his preexisting low back disability was permanently aggravated by the rigors of active military service.

Service treatment records for the Veteran's period of active military service have unfortunately not been located, and there is an October 2006 Formal Finding of Unavailability on file.  However, Unites States Army Reserves treatment records have been associated with the claims file. 
A May 2000 examination revealed normal lower extremities, and skin.  The examiner noted that there was mild thoracolumbar scoliosis.  September 2000 report indicated complaints of "jock itch" and provided an assessment of tinea curis.  A report, dated in June 2001 when the Veteran was on active duty, contains an assessment of eczema.  On DA Form 7349, Initial Medical Review-Annual Medical Certificate, dated in February 2004, the Veteran indicated that he took Vioxx, in part, for back pain.  In October 2004, the Veteran was placed on a limited profile for left hip/leg pain-sciatica.  DA Form 7349, Initial Medical Review-Annual Medical Certificate, dated in December 2004, reflects that the Veteran reported that he took the medication, Vioxx, for back and left hip pain.  

A January 2005 Report of Medical History reflects complaints of recurrent back pain, and indicated he had eczema.  The reviewing examiner noted that the Veteran had had "Occasional Low Back Pain."  The Veteran was placed on a limited profile for low back pain.  He was recommended not to run or jump.  A January 2005 examination reflects that although the Veteran's spine was evaluated as "normal," the examining physician indicated that he had questionable slight scoliosis.  Additionally, the January 2005 examination showed normal skin and normal lower extremities.  In mid-January 2005, a diagnosis of chronic low pain was provided and the Veteran was recommended to consider physical therapy.

A July 2004 private treatment record shows a history of scoliosis, and indicated that the Veteran had been in the Army for four years.  Currently the Veteran was complaining of increased pain in the back and left leg while exercising.  A diagnosis of sciatica was provided and the physician restricted the Veteran from physically intense activity for four to six weeks.

The Veteran was afforded VA examinations of the skin and spine in January 2007.  The VA skin examination indicates that the Veteran reported noticing eczema after basic training in 2000, and that is worsened in the summer of 2001.  He was given topical medication to treat the condition which he described as scaly and bumpy skin on his leg and the back of his arm.  After a review of the claims file and physical evaluation of the Veteran's skin, the examining physician concluded that while it appeared that the Veteran's eczema had its onset during his period of active military service per a June 2001 report of eczema, he could not resolve the issue without resorting to mere speculation.

At the VA spine examination in January 2007, the Veteran reported noticing constant low back pain in 2001, with no specific injury.  He stated he saw a doctor and was given muscle relaxers for muscle strain, and has sought treatment with a private physician since leaving the Reserves.  The examiner reviewed the claims file, performed a physical examination, and reviewed X-rays.  Physical examination showed some mild scoliosis.  There was also radiation of pain into the left buttocks and posterolateral thigh as well as numbness and tingling in the left lateral thigh.  Neurological examination showed normal motor testing, sensation was intact to light touch, vibration, and pinprick, reflexes were 2/4 bilaterally, and babinski was negative.  Straight leg raising was also negative.  X-rays did reveal spina bifida at S1, but were otherwise negative.  The examiner provided a diagnosis of scoliosis of the lumbar spine that may have started before military service per some records reviewed.  There was no significant scoliosis of the lumbar spine per the current x-rays.  

The examiner also diagnosed spina bifida, S1, sciatica, lumbar spine muscle spasms that began in the military per the Veteran, and a lumbar strain that started in the military per the Veteran's reported history.  The examiner commented that the intermittent scoliosis on examination was more likely than not due to the Veteran's muscle spasms.  The examiner opined that it was less likely than not that the current scoliosis of the lumbar spine had its onset during active duty basic training.  The examiner explained that based on review of some private records that show the Veteran was diagnosed with scoliosis prior to starting in the military, it appeared that scoliosis was diagnosed prior to the military service.  

A January 2007 private treatment record indicates complaints of low back pain and left leg pain.  The Veteran reported serving in the Army for five years and indicated that was when his pain began.  The physician provided an assessment of scoliosis/back pain.  

An April 2008 private treatment record for a routine visit shows an assessment of thoracic/lumbar back pain and hip pain.  April 2008 x-rays revealed scoliosis of the thoracic spine, mild scoliosis of the lumbar spine, and a tiny fleck of bone at the acetabular rim of the left hip that was suspicious for femordacetabular impingement.  

The Veteran was afforded another VA examination in November 2008.  The Veteran reported that he first noticed left hip pain with pain going down the left leg, and some numbness while doing his running requirements during his military service.  The Veteran reported this had continued for the past seven years and he described the pain as seemingly originating from the left hip, rather than from the low back.  The examiner noted that the Veteran appeared to have sensory abnormalities associated with the left leg radiculopathy following extended runs or walks, but that it resolved upon stopping the activity and resting.  Physical examination showed a normal left hip and x-rays of the left hip were similarly negative for any abnormalities.  There was no loss of sensation in the left leg, and motor strength was good.  The Veteran could dorsiflex and plantar flex the foot against strong resistance, he could do a knee bend and return to standing without difficulty and he could walk normally across the room.  The examiner provided a diagnosis of left hip pain of undetermined etiology and radiculopathy of the left leg associated with the left hip pain.

The Veteran submitted a statement in January 2010 asserting that during his time in the military, his health declined, and that currently he was in extreme pain in his lower back.  He also asserted he could not stand or sit for long periods of time, or do light physical activities without experiencing pain.  Moreover he stated he reduced his hours at his job from working five days a week down to two days a week.  Additionally, the Veteran submitted a statement from a co-worker and registered nurse, S.R.B., RN.  In her statement Ms. B. indicated she witness the Veteran's daily pain and resulting difficulties with anything requiring physical exertion, including walking in the mall or cutting his grass.  

As noted above, in a February 2011 letter, the Veteran's representative, the North Carolina Division of Veterans Affairs revoked their representation of the Veteran as the result of the Veteran's continued consultation with a non-VA accredited individual or group.  

In June 2011 the Board remanded the above-listed claims, specifically requesting the Veteran be provided with VA examinations regarding all four issues.  In July 2011, the AMC informed the Veteran that he would receive notice of the examinations once they were scheduled.  The letter also informed the Veteran that if he failed to report to his scheduled examinations without good cause, the claim shall be rated based on the evidence of record, or denied.  A September 2011 report from the Salisbury Medical Center shows that the Veteran failed to report to VA examinations scheduled in August 2011.  


III.  The claims for service connection

A.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a condition is noted at the time of the Veteran's examination and acceptance into service, the presumption of soundness will not apply and inquiry must be had into the issue of whether the presumption of aggravation applies; (i.e., whether the disorder may be presumed to have undergone an increase or worsening during service).  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Entitlement to service connection for a skin disability

The Veteran asserts that his skin disability began during his active service and has continued to the present.  However, based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, including eczema.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Thus, while the Veteran is competent to state he has symptoms, including scaly, dry, or itchy patches of the skin, he is not competent to state he has a skin disability related to his active service.  Moreover, there is no objective medical evidence specifically linking the Veteran's current complaints to his active service.  

In that regard, Army Reserves records do show treatment for eczema and in January 2005, the Veteran reported "skin diseases" on his report of medical history.  However, examinations of record did not reveal any skin abnormalities, and the January 2005 examination specifically noted normal skin.  

The Board notes that the January 2007 VA examiner concluded that while it appeared that the Veteran's eczema had its onset during his active service per the June 2001 report, he could not resolve the issue without resorting to mere speculation.  

With regard to the January 2007 VA examiner's opinion, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  Here, as noted above, the January 2007 examiner specifically stated he could not opine as to the origin of the Veteran's eczema without resorting to mere speculation.  

As such, the claim was remanded for an adequate VA examination to address whether the Veteran had a skin disability that was at least as likely as not related to his active service.  As noted above, the Veteran failed to report for his scheduled examination.  

The Board is left with no choice but to conclude that the preponderance of the evidence of record is against a finding that the Veteran has a skin disability related to his active service.  See 38 C.F.R. § 3.655(b).  Accordingly, service connection is not warranted for the Veteran's claimed skin disability.

C.  Entitlement to service connection for a left hip disability

The Veteran asserted that his left hip disability had its clinical onset during active service and has continued to the present.  Further, the Veteran contends that he has a left hip disability that is separate and distinct from the service-connected sciatica of the left lower extremity.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a left hip disability.  
The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection." See LeShore, supra.  The Board also again acknowledges Jandreau supra., in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Thus, while the Veteran is competent to state he has symptoms of left hip pain, he is not competent to state he has a left hip disability related to his active service.  Moreover, there is no objective medical evidence specifically linking the Veteran's current complaints to his active service.  

In that regard, the Board notes that Army Reserves records do show complaints of left hip pain first documented in October 2004.  However, no examination of record indicated abnormalities of the lower extremities, including the January 2005 examination which described the lower extremities as normal.  

The Board notes that an April 2008 x-ray of the left hip revealed a tiny fleck of bone at the acetabular rim of the left hip.  However, a November 2008 VA examination revealed a normal hip with no abnormalities noted on X-ray.  The examiner provided a diagnosis of left hip pain of undetermined etiology.  

As such, the Board determined the November 2008 VA examination did not adequately address the question regarding whether it was at least as likely as not that the Veteran had any current left hip disability related to his active service.  However, as noted above, the Veteran failed to report to the VA examination that was scheduled to address these questions.  

The Board again notes that doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  In this case, it remains unclear whether the Veteran has a current left hip disability that is separate and distinct from his service-connected left-sided sciatica, and that is related to his active service.
Thus, the Board must conclude the preponderance of the evidence is against a finding that the Veteran has a left hip disability related to his active service.  See 38 C.F.R. § 3.655(b).  Accordingly, service connection is not warranted for the Veteran's claimed left hip disability.

D.  Entitlement to service connection for a low back disability

The Veteran has consistently contended that his preexisting low back disability was aggravated by the rigors of active military service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  

The Board again acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  See Layno, supra; see also Jandreau, supra. (a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Thus, while the Veteran is competent to state he has symptoms of low back pain, he is not competent to state he has a low back disability that was caused or aggravated by his active service.  

In that regard, the Army Reserves records show complaints of low back pain, including a physical profile for "occasional low back pain."  The January 2005 examination reflects that the Veteran's spine was evaluated as normal, but the examiner also indicated questionable slight scoliosis.  

The Board notes that the January 2007 VA examiner concluded that it was less likely than not that the Veteran's current scoliosis of the lumbar spine had its onset during active military service, particularly because military records showed the Veteran was diagnosed with scoliosis prior to service.  The provided a diagnosis of spina bifida at S1 per x-ray.  He also diagnosed and lumbar spine muscle spasms and strain, started in military service per the Veteran's report.  The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore, 8 Vet. App. 406; Reonal, 5 Vet. App. 458.

Moreover, as the examiner did not provide an opinion as to whether any pre-existing low back disability, including scoliosis had undergone permanent aggravation during active service, the Board sought an opinion to adequately address these questions.  However, as noted above, the Veteran failed to report to the VA examination that was scheduled to address these questions.  

Thus while the Veteran appears to have sought treatment for low back pain during service, there is no objective evidence of record indicating that any current low back disability was related to his active service, nor was any pre-existing scoliosis of the low back permanently aggravated by service.  

As such, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a low back disability that was caused or aggravated by his active service.  See 38 C.F.R. § 3.655(b).  Accordingly, service connection is not warranted for the Veteran's claimed low back disability.


IV.  Entitlement to an initial compensable rating for lefts-sided sciatica.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

By a February 2007 rating decision, the RO granted service connection for sciatica of the left lower extremity, and assigned a noncompensable rating, effective in June 2006.  The Veteran appealed, asserting that his disability warranted a compensable rating.  In a December 2008 rating decision, the RO continued the noncompensable rating. 

As noted above, the Veteran was afforded VA examinations in January 2007 and November 2008 which addressed his service-connected sciatica.  However, following the most recent VA examination, the Veteran asserted that his left sided sciatica had worsened.  As such, another VA examination was scheduled for the Veteran in August 2011.  The Veteran failed to appear for this examination; therefore, his disability will be rated on the evidence of record.  See 38 C.F.R. § 3.655(b).

Under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the sciatic nerve, which is incomplete, is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, when the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for sciatica of the left lower extremity.  Specifically, none of the evidence of record suggests that the Veteran's radiculopathy approaches or approximates mild incomplete paralysis of the sciatic nerve.  The January 2007 VA examination of the low back noted radiation of pain into the left buttocks and posterolateral thigh as well as numbness and tingling in the left lateral thigh.  Neurological examination showed normal motor testing, sensation was intact to light touch, vibration, and pinprick, reflexes were 2/4 bilaterally, and babinski was negative.  Straight leg raising was also negative.

The November 2008 examiner noted that the Veteran appeared to have sensory abnormalities associated with the left leg radiculopathy following extended runs or walks, but that it resolved upon stopping the activity and resting.  The examiner further indicated no loss of sensation in the left leg, and motor strength was good.  The Veteran could dorsiflex and plantar flex the foot against strong resistance, he could do a knee bend and return to standing without difficulty and he could walk normally across the room.
The Veteran has described some radiating pain and numbness; however, the objective manifestations do not show left-sided sciatica that is mild in nature.  The Board notes that the both the January 2007 and November 2008 VA examinations show that there were no objective manifestations of the Veteran's radiculopathy, as sensory and motor examination were normal.  As such a compensable rating is not warranted for radiculopathy that is wholly sensory.  38 C.F.R. § 4.124(a).

Therefore, the Board concludes that a compensable rating for this disability must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, referral for extra-schedular consideration is not warranted.

The Board also notes that a claim for a total rating for compensation based upon individual unemployability due (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected left-sided sciatica.  Moreover, there is no evidence indicating that he is unemployable due to his service connected disability.  While he reported reducing his hours as a result of non-service connected disabilities, he still reported working at least two days a week.  Thus, it appears that the Veteran continues to maintain substantially gainful employment.  Therefore, the Veteran's increased rating claim does not include a claim for a TDIU.


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial compensable rating for left-sided sciatica is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


